DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	According to paper filed June 15th 2021, claims 1-20 are pending for examination with a priority date of October 27, 2016 under 35 USC §120.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  “from of” of claim 1 and “from the second overview space from the second overview space to” of claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-6, 10-12, and 16-18 are rejected under 35 U.S.C. §103 as being unpatentable over Peng (US 2016/0148423), hereinafter Peng, and further in view of Shin et al. (US 2016/0147388), hereinafter Shin.

Claim 1
“receiving, by a computing device, a user selection of a user interface element corresponding to an overview mode of a computing device; responsive to receiving the user selection, determining, by the computer device, whether one or more applications from a plurality of applications executing at the computer device are running in a windowed mode or a full-screen mode” Peng Figure 3 depicts a plurality of icons representing one or more applications in an overview mode showing a plurality of applications running in windowed mode; the “user selection” is not spelled out but is inherently disclosed in the “touch screen” of Figure 3; and Shin Figures 7A-7C also depict a plurality of applications in windowed mode;

“responsive to determining that a first portion of the plurality of applications is running in the windowed mode: generating, by the computing device, a first overview window for each application from of the first portion of the plurality of the applications; and outputting, for display, an overview mode graphical user interface including the first overview in a first overview space” Peng Figure 3 and Shin Figures 7A-7C;

“responsive to determining that a second portion of the plurality of applications are running in the full-screen mode: generating, by the computing device, a second overview window for each application from the second portion of the plurality of the applications” Shin [0045] discloses an “electronic device 100 may execute a plurality of applications and display the executed applications”; a “full-screen” mode is inherently disclosed in Shin.

“outputting, for display, the overview mode graphical user interface including the second overview windows in a second overview space” Shin Figures 10A-10C depict stacked arrangement of windows; and Peng Figure 3 discloses the overview of windows.

Peng and Shin disclose analogous art. However, Peng does not spell out the “overview window for applications” as recited above. It is disclosed in Shin. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Shin into Peng to enhance its application displaying functions.

Claim 2
“wherein the first overview windows in the first overview space are arranged in a most recently used order in rows, each of the first overview windows having a normalized height and a same aspect ratio as its corresponding application running in the windowed mode” Shin [0010] discloses “executing a first application in a foreground and executing a second application in a background”. The “normalized height and a same aspect ratio” of the executed applications is depicted in Figures 10A-10C.

Claim 3
“wherein the second overview windows in the second overview space are arranged in a most recently used order in a stack” Shin [0010] discloses “executing a first application in a foreground and executing a second application in a background”. It is inherently disclosed that the most recently executed application is displayed on the foreground.

Claim 4
“receiving, by the computing device, a user input to move a particular second overview window from the second overview space from the second overview space to the first overview space, and responsive to receiving the user input to move the particular second overview window, moving the particular second overview window from the second overview space to the first overview space” Shin Figures 8A-8C depicts “application D” in a flat arrangement (as described in ¶ [0126]) and the “application D” is then depicted in the stack arrangement in Figures 10A-10C.

Claim 5
“after moving of the particular second overview window from the second overview space to the first overview 
space, an application corresponding to the particular second overview window transition from running in the full-screen mode to running in the windowed mode” Shin Figures 8A-8C and Figures 10A-10C.

Claim 6
“receiving, by the computing device, a user input to activate an application corresponding to a selected overview window, and responsive to receiving the user input to activate the application: exiting the overview mode; and activating the application corresponding to the selected overview window” Shin Figures 8A-8C depicts “application D” in a flat arrangement (as described in ¶ [0126]).

Claims 10-12
Claims 10-12 are rejected for the similar rationale given for claims 1, 4, and 6 respectively.

Claims 16-18
Claims 16-18 are rejected for the similar rationale given for claims 1, 4, and 6 respectively.

Claims 1-6, 10-12, and 16-18 are rejected under 35 U.S.C. §103 as being unpatentable over Peng (US 2016/0148423), hereinafter Peng, in view of Shin et al. (US 2016/0147388), hereinafter Shin, and
further in view of Phillips et al. (US .2006/0059460), hereinafter Phillips.

Claim 9
“wherein the user interface element corresponding to an overview mode is an overview button” Phillips [0076] teaches a switch button for mode switching.

Peng, Shin, and Phillips disclose analogous art. However, Peng does not spell out the mode switch “button” as recited above. It is disclosed in Phillips. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Phillips into Peng to enhance its application displaying functions.

Allowable Subject Matter
Claims 7-8, 13-15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175